      Case 6:12-cr-06009-CJS-JWF Document 495 Filed 11/16/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK

______________________________________

UNITED STATES OF AMERICA,
                                                        DECISION AND ORDER
vs.                                                     12-CR-6009 CJS

KEITH RUTHER a/k/a Kiki,

                         Defendant.
______________________________________

      This matter is now before the Court on several motions by Defendant Keith Ruther

seeking relief from judgment under Rule 60(b) of the Federal Rules of Civil Procedure.

Mot., Aug. 19, 2019, ECF No. 459; Am. Mot., Sept. 10, 2019, ECF No. 461; Mot. June 22,

2020, ECF No. 475. For the reasons stated below, Ruther’s motions for relief from

judgment [ECF No. 459, 461, 475] are denied.

                                    BACKGROUND

      In its recent decision denying Ruther’s motion for compassionate release, the

Court summarized the background of Ruther’s case:

      On January 19, 2012, Ruther was indicted on one count of conspiracy to
      possess with intent to distribute and to distribute 280 grams or more of a
      mixture and substance containing a detectable amount of cocaine base, and
      five kilograms or more of cocaine, all in violation of 21 U.S.C. § 846, as well
      as one count of possession of firearms in furtherance of a narcotics
      conspiracy in violation of 18 U.S.C. § 924(c). On December 12, 2012, Ruther
      was convicted by plea of one count of conspiracy to possess with intent to
      distribute and to distribute cocaine in violation of 21 U.S.C. § 846. Plea
      Agreement, Dec. 12, 2012, ECF No. 203. As part of his plea agreement,
      Ruther admitted the following:

          The defendant understands, agrees and does not dispute that at
          least 3.5 kilograms but less than 5 kilograms is the amount of
          cocaine involved in the defendant’s relevant conduct encompassed

                                            1
      Case 6:12-cr-06009-CJS-JWF Document 495 Filed 11/16/20 Page 2 of 6




            in Count 1 of the Indictment [upon which Ruther was convicted],
            which could be readily proven by the government against the
            defendant.

       Plea Agreement at ¶ 5(d). In exchange, the government agreed not to file
       an information for sentence enhancement pursuant to 21 U.S.C. § 851, and,
       to recommend pursuant to Rule 11(c)(1)(c) of the Federal Rules of Criminal
       Procedure that the Court impose a 151 month term of imprisonment. 1 Plea
       Agreement at ¶ 2, 14. Further, the Plea Agreement expressly indicated that
       Ruther waived the right to appeal and collaterally attack any component of
       a sentence imposed by the Court which was equal to or less than the agreed
       upon 151 month sentence, and that Ruther understood he was waiving the
       right to challenge his sentence “in the event that in the future [he] becomes
       aware of . . . a change in the law which [he] believes would justify a decrease
       in [his] sentence.” Plea Agreement at ¶ 20–21.

       On March 20, 2013, Ruther was sentenced to an aggregate term of 151
       months imprisonment and three years of supervised release. J., Mar. 21,
       2013, ECF No. 252.

Decision and Order, 1–2, Nov. 6, 2020, ECF No. 494.

       On July 2, 2013, Ruther filed a motion to vacate his sentence pursuant to 28 U.S.C.

§ 2255, arguing the ineffective assistance of counsel. Mot. to Vacate, Jul. 2, 2013, ECF

No. 281. Before the Court reached a decision on his first motion, Ruther – through the

Federal Public Defender – filed a supplemental motion on June 16, 2016 arguing that

Johnson v. United States, 135 S.Ct. 2551 (2015) required that Ruther’s sentence be

vacated as based on Sentencing Guidelines that were unconstitutionally vague. Suppl.

Mot. to Vacate, June 16, 2016, ECF No. 379. The original motion and the supplemental

motion were denied on the merits on June 15, 2017. Dec. and Order, June 15, 2017, ECF




1 The Sentencing Guidelines calculations in the plea agreement indicate that 151 months was the low

end of the sentencing range, with 188 months being the high end of the range. Plea Agreement at ¶ 13.
This was based on “the understanding of the parties that the defendant is a Career Offender [and] the
defendant’s criminal history category is VI.” Plea Agreement at ¶ 12.

                                                 2
     Case 6:12-cr-06009-CJS-JWF Document 495 Filed 11/16/20 Page 3 of 6




No. 388.

      Ruther then filed another motion to vacate on June 30, 2017, this time arguing

that “he must be resentenced because under Mathis v. United States, 136 S.Ct. 2243

(2016), he was improperly categorized as a Career Offender because his conviction of

Attempted Criminal Sale is not a controlled substance offense under the Career Offender

Guideline, USSG § 4B1.2(b).” Mot. to Vacate, 2, June 30, 2017, ECF No. 395. The Court

also denied this motion to vacate, identifying several grounds for denial: the Court was

without jurisdiction because Ruther’s motion was a “second or successive motion” filed

without authorization from the Second Circuit, Ruther’s motion was untimely, and it is

well-settled that Mathis does not apply retroactively. Dec. and Order, 2–5, Jul. 11, 2017,

ECF No. 396.

      On August 19, 2019, Ruther filed his first motion seeking relief from judgment

under Rule 60(b)(6), arguing that his sentence violated his Fifth Amendment rights

because he was improperly categorized as a career offender under the Sentencing

Guidelines. Mot., 3, Aug. 19, 2019, ECF No. 459. In September 2019, Ruther

supplemented his motion for relief from judgment to also include the grounds of

ineffective assistance of trial counsel for counsel’s failure to recognize that Ruther was

improperly categorized as a career offender. Am. Mot., 3, Sept. 10, 2019, ECF No. 461. In

June 2020, Ruther filed an additional motion for relief from judgment incorporating his

two prior motions and the arguments therein. Mot., June 22, 2020, ECF No. 475.




                                            3
      Case 6:12-cr-06009-CJS-JWF Document 495 Filed 11/16/20 Page 4 of 6




                                        ANALYSIS

       Ruther has moved this Court for relief from judgment under Rule 60(b). There are

a number of judgments in this docket from which Ruther could be seeking relief,

including his 2013 conviction, the denial of his subsequent habeas petitions, or the denial

of his motion for retroactive application of sentencing guidelines to crack cocaine offenses.

Order, Dec. 4, 2017, ECF No. 406. Unfortunately, none of the pending motions specify

precisely which of these judgments Ruther is seeking relief from.

       Ruther is pro se and as such the Court is required to read his submissions liberally.

See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471 (2d Cir. 2006). In doing so, the

Court finds that Ruther can only be seeking relief from the denial of his petitions for

habeas corpus. United States v. Smith, 498 F. Supp.2d 517, 519 (N.D.N.Y. 2007). He

cannot be seeking relief pursuant to Rule 60(b) from his 2013 conviction because that

was a criminal conviction which is governed by the Federal Rules of Criminal Procedure.

See Fed. R. Civ. P. 1 (stating that the Federal Rules of Civil Procedure only govern suits

that are civil in nature).

       The Second Circuit has ruled that, “relief under Rule 60(b) is available with

respect to a previous habeas proceeding only when the Rule 60(b) motion attacks the

integrity of the habeas proceeding and not the underlying criminal conviction.” Harris v.

United States, 367 F.3d 74, 77 (2d Cir. 2004). Accordingly, for this Court to grant Ruther’s

present motion, he must allege that his prior habeas proceedings were deficient. That is

not what Ruther is alleging in the motions presently before the Court.




                                             4
      Case 6:12-cr-06009-CJS-JWF Document 495 Filed 11/16/20 Page 5 of 6




       As indicated above, Ruther’s pending Rule 60(b) motions make no claims of

deficiencies in the habeas proceedings, but rather allege deficiencies in his original

criminal proceedings. Specifically, Ruther’s motions allege that, by adopting the

sentencing guideline ranges outlined in his plea agreement and presentence

investigation report, this Court improperly found that Ruther’s prior conviction under

New York state law for an attempted sale of a controlled substance in the third degree

qualified as a predicate offense for the career offender Sentencing Guideline. Mot., ECF

No. 475 at 2. Consequently, the Court finds that Ruther's present claims are an attack of

his underlying criminal conviction, and as such that Rule 60(b) relief is not available to

him. Smith, 498 F. Supp.2d at 519.

       Ruther’s present motions are better styled as petitions for habeas corpus under 28

U.S.C. § 2255. “If a motion relates to the integrity of the criminal trial and not the prior

habeas proceeding, the motion is in actuality a § 2255 petition and must meet the criteria

set forth in the Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA’).” Harris

v. United States, 1:96-CV-1913, 2006 WL 3437425, at *1 (N.D.N.Y. November 29, 2006).

AEDPA requires that a movant, seeking a successive petition for habeas corpus, apply

for permission from the court of appeals. Id. “Where a second-or-successive § 2255

application is improperly designated as a motion under [Rule 60(b)] a district court

should deny the application as being beyond the scope of” the rule. United States v. Snow,

No. 02-CR-6109 CJS, 2017 WL 6373815, at *3 (W.D.N.Y. Dec. 13, 2017) (internal

quotation marks and citation omitted).




                                             5
     Case 6:12-cr-06009-CJS-JWF Document 495 Filed 11/16/20 Page 6 of 6




      Therefore, Ruther’s motions are denied as being beyond the scope of Rule 60(b)

because they relate to the integrity of his criminal proceedings, and not to the integrity

of his prior federal habeas proceedings. The Court is aware that it could transfer the

application to the Second Circuit Court of Appeals for possible certification, but declines

to do so. See, e.g., United States v. Zebrowski, No. 3:99-CR-00112JCH, 2009 WL 641246,

at *2 (D. Conn. Feb. 3, 2009). If Ruther wishes to pursue this claim, he must apply to the

Second Circuit for leave to file a second or successive § 2255 petition. Snow, 2017 WL

6373815 at *3.

                                     CONCLUSION

      Ruther’s motions for relief from judgment [ECF No. 459, 461, 475] are denied.

Pursuant to 28 U.S.C. § 2253, the Court declines to issue a certificate of appealability,

since Ruther has not made a substantial showing of the denial of a constitutional right.

The Court hereby certifies, pursuant to 28 U.S.C. § 1915(a), that any appeal from this

Order would not be taken in good faith and leave to appeal to the Court of Appeals as a

poor person is denied. Coppedge v. United States, 369 U.S. 438 (1962). Further requests

to proceed on appeal in forma pauperis should be directed on motion to the United States

Court of Appeals for the Second Circuit in accordance with Rule 24 of the Federal Rules

of Appellate Procedure.

      IT IS SO ORDERED.

DATED:       November 16, 2020
             Rochester, New York

                                                ___________________________
                                                CHARLES J. SIRAGUSA
                                                United States District Judge

                                            6
